                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


GWEN B. DALUGE, MURRAY YOUNG and
HELENE K. BIRNBAUM, individually and on
behalf of all others similarly situated,
                                                         JUDGiv1ENT IN A CIVIL CASE
                    Plaintiffs,
                                                              Case No. 15-cv-297-wmc
      V.


CONTINENTAL CASUAL!Y COMPANY,

                    Defendant.


       This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has been
rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered as follows:

1) For settlement purposes only, the following classes are certified, finding each meets
   the requirements of Rule 23:

   a. Class 1 includes all current and former Continental Casualty Company ("CNA")
      policyholders:

      1. who made claims under a Policy for the Long Term Care Facility Benefit
         for a facility in one of the 11 Class States on or after the start of the
         Period of Payment;
      2. who were medically eligible for benefits;
      3. but were not afforded coverage for the costs and expenses relating to
         their stays;
      4. on grounds that included that the facility or facilities did not provide the
         requisite 24-hour-a-day nursing services by or under the supervision of a
         registered nurse, licensed practical nurse, or licensed vocational nurse; and
      5. who suffered ascertainable damages as a result of being denied coverage.

   b. Class 2 includes all CNA policyholders with in-force policies as of July 1,
      2017.
2) Pursuant to Fed. R. Civ. P. 23(e), the settlement is approved.

3) For purposes of effectuating the Settlement Agreement, Sean K. Collins, the Law
   Offices of Sean K. Collins, Lionel Z. Clancy and Ex Kano S. Sams II, Glancy
   Prongay & Murray, Jeffrey S. Goldenberg, Goldenberg Schneider LPA, and Janet
   E. Pecquet, Burke & Pecquet LLC, are approved as Class Counsel. Plaintiffs
   Gwen B. Daluge, Murray Young and Helene K. Birnbaum are also approved as
   Class Representatives.

4) Class Counsel is awarded attorney's fees in the amount of $1,300,00.00 and
   costs in the amount of $38, 323.28, both to be paid out of the $4.85 million
   payment cap.

5) Named plaintiffs Gwen B. Daluge, Murray Young and Helene K. Birnbaum are
   each awarded an incentive award of $17,500, also to be paid out of the payment
   cap.

6) The parties are directed to commence claim processing and distribution of the
   settlement payments and prospective settlement relief consistent with the
   settlement plan.

7) The claims of named plaintiffs and class members against defendants are
   dismissed with prejudice and without further costs.



Approved as to form this   21.tf...ctay of October, 2018.




a~u~
Peter Oppeneer
Clerk of Court
                     7                                        Date
                                                                     ~       7
